[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION ONMOTION FOR ARTICULATION DATED JANUARY 7, 1994
The items set forth in the defendant's motion for articulation dated January 7, 1994 are adequately covered in the court's opinions as follows:
1. The actual expenses of support are irrelevant.
2. See page four of the original opinion and page three and four of the decision dated May 24, 1993 on the motions to open, vacate correct and/or clarify.
3, 4, 5. See pages four and five of the decision dated May 24, 1993 on the motions to open, vacate, correct and/or clarify.
6. See page seven of the decision dated May 24, 1993 on the motion to open, vacate, correct and/or clarify.
7, 8.   See page five of the decision dated May 24, 1993 on the motion to open, vacate, correct and/or clarify.
To the above extent, the motion for articulation is granted.
MARGARET C. DRISCOLL STATE TRIAL REFEREE CT Page 9985